department of the treasury internal_revenue_service washington d c nov number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for donald williamson jr assistant regional_counsel lc cc ser lc attn kim a palmerino from deborah a butler assistant chief_counsel field service cc dom fs subject inquiry regarding whether receipt of certain fees represents a return of basis this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a b c d e f g date date year year act x security aa bb cc dd ee ff x y z issue s whether dd received by taxpayer subsequent to date but attributable the sale of x securities prior to date should be included in gross_income or should be excluded as a return of basis conclusion the dd should be included in gross_income under the circumstances presented below facts we rely on the facts set forth in your memorandum and in a private_letter_ruling related to taxpayer in addition we rely on facts we have obtained through communications with you taxpayer is a corporation that was created by a on date taxpayer’s principal activity consists of obtaining a from various financial institutions and issuing bb in those aa in the form of securities taxpayer was exempt from all federal and state taxes until date effective on date taxpayer was made subject_to federal_income_tax by the act taxpayer does not originate aa taxpayer purchases aa from the financial institutions that make the loans the aa are then pooled and investors are sold securities that are identified with specific pools of aa one type of security that taxpayer issues is the x security x securities have a stated principal_amount and a stated_interest rate by their terms they convey to investors a beneficial_ownership interest in the underlying pool of aa the principal due on an x security is equal to a fixed percentage of the outstanding principal_amount of the underlying loans at the time the securities are issued the fixed percentage is generally principal payments are made on the x securities as principal payments are received on the underlying loans taxpayer has established policies concerning its securities programs including eligibility requirements for the aa and for the financial institutions from which it purchases aa taxpayer has also developed accounting reporting and financial requirements to monitor the compliance of financial institutions participating in the programs at the time the aa are transferred to taxpayer the selling institutions generally enter into contracts to provide primary services on the loans primary services include collection of periodic loan payments from the borrowers remittance of the payments to taxpayer maintenance of escrow accounts for payments of insurance and taxes maintenance of records relating to the loans and handling delinquent payment problems in exchange for providing primary services on the loans the financial institutions are entitled to receive part of the interest collected on the loans income earned on the principal and interest payments between the time those payments are collected and the time they are remitted to taxpayer and other fees including fees for late payments and maintenance of escrow accounts after taxpayer sells the x securities taxpayer remains entitled to receive certain interest payments on the loans taxpayer is also entitled to receive income earned on principal and interest payments between the time the payments are received from the institutions that service the loans and the time the payments are remitted to the holders of the securities taxpayer accounts for the income from the issuance of x securities as a sale of assets taxpayer excludes the specific pools of aa associated with the specific x securities that are sold from its retained a portfolio the purchase_price of the aa is reported as the cost of sales and to the extent the proceeds from the issuance of the x securities exceed taxpayer’s basis in the aa the income is reported as gain as indicated above taxpayer receives income from the aa in addition to the proceeds from the issuance of the x securities taxpayer describes this income as interest margin interest margin is defined by taxpayer as the difference between the stated_interest on the face of the aa and the interest retained by the seller in essence the interest margin is the interest retained by taxpayer after the x securities are sold taxpayer divides the interest margin into two components the cc and the dd the basis for the allocation of the interest margin is unclear from the facts we have however according to information provided by taxpayer the allocation of part of the interest margin to the dd was based on its conclusion that as an economic matter part of the interest margin could represent payment for things other than the cost of providing bb and providing actual services to administer the pool this conclusion was reached in connection with the preparation of taxpayer’s initial federal_income_tax return according to taxpayer the dd also called the ff is considered contingent primarily because of the possibility of a prepayments in addition taxpayer argues the dd is contingent because it relies on taxpayer’s continued rendition of adequate services for tax purposes the cc component of the interest is recognized by taxpayer as ordinary_income when monthly a payments are received if the proceeds received from the sales of x securities exceed taxpayer’s basis in the aa the dd is also recognized as ordinary_income each month as it is received if the proceeds from the sales of x securities do not exceed taxpayer’s basis in the aa taxpayer compares the deficit with the present_value of the dd if the present_value of the dd is greater than the deficit the difference is treated as a deferred loss if the present_value of the dd is less than the deficit the difference is claimed as a loss in the situations where taxpayer treats the difference as a deferred loss taxpayer offsets the deferred loss by the dd portion of each monthly payment until the deferred loss is completely offset after the deferred loss is completely offset the dd are included in income according to taxpayer for tax purposes it had deferred loss from the issuance of x securities in prior years in the amount of x as of date for book purposes taxpayer includes the dd in income as it is received and amortizes any loss from the sales of x securities on a straight-line basis over the life of the aa in the pool for year and year examination made adjustments in the amounts of y and z respectively based on the determination that taxpayer is required to report both the cc and the dd as income in the year received law and analysis b of the act repealed taxpayer’s exemption from federal_income_tax effective date c of the act provides generally that the adjusted_basis of any asset of taxpayer held on date shall for purposes of determining any loss be equal to the lesser_of the adjusted_basis of such asset or the fair_market_value of such asset as of such date for purposes of determining any gain c specifies that the adjusted_basis of any asset of taxpayer held on date shall be equal to the greater of the adjusted_basis of such asset or the fair_market_value of such asset as of such date d of the act provides generally that c shall not apply to any right to receive income with respect to any ee or other similar interest in any aa not including any aa the legislative_history relating to b indicates that for purposes of the basis rules rights to income retained by taxpayer under ee and similar interests in aa sold prior to date are not to be considered to have a built-in-income component on date which could be treated as an asset held by taxpayer as of the date of taxability the comments relating to the conference agreement emphasize that taxpayer is to be treated as having no basis in income rights with respect to ee or similar interests sold in aa under the provisions of b where the ee related security or similar interest was sold or issued by taxpayer prior to date id in addition congress states its intent with respect to the treatment of the income attributable to ee or similar obligations sold or issued prior to date as follows thus income received by taxpayer which is attributable to ee or similar obligations sold prior to date is to be taxable in the year received regardless of whether such income is attributable to services performed by taxpayer prior to date to guarantees provided by taxpayer or to a built-in income or profit component which may be considered to exist as of date additionally taxpayer is not to be entitled to a deduction for depreciation or amortization with respect to its income rights in these obligations and is to have no basis in such income rights under the basis provisions of the conference agreement for purposes of determining gain_or_loss on the sale or disposition of such income rights id we believe that dd are income attributable to ee and not as taxpayer argues part of the sale proceeds from its sale of x securities thus we believe d of the act and the related legislative_history control the treatment of the taxpayer’s dd and that taxpayer should be treated as having no basis in such fees the dd should not be considered part of the sale proceeds from the sale of x securities because the fees do not arise out of the sale of the x securities rather the fees arise out of taxpayer’s ownership_interest in the underlying pool of aa a portion of which is sold via the x securities in e it was determined that an arrangement whereby ee were sold constituted a_trust the ruling characterized the sale of the ee as a transfer of an ownership_interest in each of the underlying aa subsequent revenue rulings have applied the same basic principles to securities issued under similar arrangements and have consistently concluded that the sale of ee constitutes a sale of an ownership_interest in the underlying aa see f g based on e and its progeny taxpayer argues that it sells its entire_interest in the underlying aa when it sells x securities according to taxpayer because the holder of the security acquires all rights to any income derived from the aa by virtue of its purchase of the security any amounts taxpayer retains must be characterized either as payment for services or as payment for the security we believe taxpayer’s logic is flawed because it is based on the assumption that taxpayer transfers its entire_interest in the underlying aa when it sells x securities nothing in the rulings compels this conclusion and we do not believe the facts of this case support it as a result of taxpayer’s purchase of the aa from the originating banks it becomes entitled to payments of interest and principal such rights are independent and separable 311_us_112 as owner of the aa taxpayer is entitled to sell some or all of its rights to the payments of interest and principal to which it is entitled taxpayer accomplishes this through the sale of x securities although there is no dispute that the sale of the securities transfers an ownership_interest in the aa to the purchaser of the security the question of whether taxpayer’s entire_interest in the aa is transferred depends on the terms of the agreement between the parties 683_f2d_125 5th cir in the instant case when taxpayer sells x securities it retains a certain percentage of the interest due on the aa the service has recognized the industry’s practice of compensating a bank for servicing aa by allowing a bank that sells aa to retain a percentage of the interest due on the aa more specifically the service has recognized that taxpayer retains a certain portion of interest from the aa as compensation_for services when the interests in the aa are sold via the x securities these servicing fees are treated as having been paid_by the recipient of the services despite the fact that in actuality they are interest payments emanating from the aa thus taxpayer properly treats the retained_interest that represents reasonable_compensation for services as income in the period it is received the issue here however arises out of taxpayer’s treatment of retained_interest that it claims exceeds the reasonable_compensation for providing services in this regard we note that it is unclear to us how taxpayer has reached the determination that a portion of the retained_interest exceeds the reasonable_compensation for providing services we believe taxpayer’s position is inconsistent with its argument that receipt of the dd depends on its continued provision of adequate services if it is determined that taxpayer receives the dd as compensation_for providing services the fees should be included in gross_income as earned under sec_61 if it is determined that the dd exceed the reasonable_compensation for services it follows that taxpayer does not receive these excess amounts on account of the services it provides further because the amounts are not paid_by the buyer of the securities there is no basis for treating them as ff in addition to the above we are concerned that taxpayer’s treatment of the dd fails to consider the impact of adjustments made to income when the original sale occurred according to the facts we have been provided taxpayer accounted for the sale of x securities as the sale of assets and excluded the aa from its retained aa portfolio the purchase_price of the aa was reported as cost of sales if this is true the negative impact from the sale of aa at a loss should have been reflected in taxpayer’s income for the period in which the sale was made generally a sale gives rise to a realization event for tax purposes requiring the immediate recognition of gain_or_loss 499_us_554 499_us_573 sec_1001 taxpayer’s method which purports to recover basis from sales that occurred prior to date inappropriately allows taxpayer to move losses from sales in pretax years to later years where they can be offset by taxable_income we do not believe taxpayer’s arguments justify this treatment taxpayer argues it is entitled to adjust basis under sec_1016 sec_1016 provides for proper adjustments to basis in property in respect of any period during which such property was held by a person or by an organization not subject_to income_taxation sec_1016 requires adjustments to basis in such cases for exhaustion wear_and_tear obsolescence amortization and depletion to the extent actually sustained we have several problems with taxpayer’s arguments under sec_1016 first it is unclear to which assets taxpayer’s purported basis adjustments relate we see the sale of the x securities as closed_transactions thus to the extent the sale of the securities disposed of taxpayer’s interest in the underlying aa prior to date taxpayer would no longer hold the aa the basis of which it seeks to adjust sec_1016 neither requires nor supports basis adjustments to assets no longer held by the taxpayer at the time it becomes subject_to income_taxation if the asset under consideration is taxpayer’s retained_interest in the income flow from the aa that exceeds the reasonable_compensation for services then in the absence of b of the act taxpayer would be entitled to adjust the basis of that asset under sec_1016 to the extent it was retained after date provided taxpayer could establish both its basis in that asset and an appropriate amount as an adjustment as we have indicated however we believe b of the act and the related legislative_history require that taxpayer be treated as having no basis in such rights to fees as of date even assuming taxpayer was entitled to adjust its basis in its retained_interest in the excess income flow from the aa under sec_1016 it is questionable whether taxpayer’s offset of losses from prior years constitutes a proper basis_adjustment within the meaning of the section adjustments under sec_1016 are intended to reflect the exhaustion wear_and_tear obsolescence amortization or depletion of an asset held for a period during which the owner was not subject_to income_tax such adjustments decrease basis to increase the gain or reduce the loss a taxpayer recognizes when the property is disposed of in a taxable_year in this case taxpayer is not disposing of its interest in the income stream and it is not reducing basis to reflect wear_and_tear taxpayer is seeking to recover losses_incurred in pretax years by reducing current income we do not view sec_1016 as authorizing the recovery_of losses from sales in pretax years accordingly sec_1016 does not support taxpayer’s treatment of the dd with respect to taxpayer’s arguments under sec_453 and the regulations thereunder we believe they are equally misplaced because in our view the sale of x securities is not an installment_sale within the meaning of sec_453 sec_453 defines an installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs the facts of the instant case do not suggest that the sales of x securities constitute dispositions of property with payments_to_be_received in subsequent years rather as between taxpayer and the buyers of the securities the sales of the securities appear to be closed_transactions as of the date of the sale thus while the receipt of the dd may be attributable to the sale of securities in a general sense there does not appear to be a direct relationship between the income flow generated by the underlying property and amounts received in consideration for the purchase of securities accordingly in our view the disposition of the x securities does not generate payments_to_be_received after the close of the taxable_year of the sale and the sale cannot be characterized as an installment_sale because there is no installment_sale taxpayer is not entitled to installment_method accounting taxpayer has not articulated a basis for allowing it to offset current income with prior year losses accordingly we conclude that the general rules under sec_61 apply to the dd and that they should be treated as taxable_income in the year received case development hazards and other considerations deborah a butler assistant chief_counsel field service thomas d moffitt acting chief income_tax accounting branch by
